Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160991                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TOWNSHIP OF FRASER,                                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160991
                                                                    COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN HANEY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 21, 2020
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether MCL 600.5813 applies to municipalities seeking to enjoin zoning
  ordinance violations. The time allowed for oral argument shall be 20 minutes for each
  side. MCR 7.314(B)(1).

         The Michigan Townships Association, the Michigan Municipal League, the
  Government Law Section of the State Bar of Michigan, and the Real Property Law
  Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2020
           t1118
                                                                               Clerk